Citation Nr: 0309321	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for panic disorder (claimed 
as stress, nervousness, and anxiety).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied service connection for 
post-traumatic stress disorder (PTSD), and for an acquired 
psychiatric disability, including panic disorder, a chronic 
depressive disorder, and a chronic anxiety reaction.  

The veteran's PTSD claim is the subject of the REMAND herein.


FINDING OF FACT

The veteran currently has diagnoses of anxiety and probable 
panic disorder, but there is no competent evidence that these 
conditions are as likely as not related to his military 
service.  


CONCLUSION OF LAW

The veteran did not incur a panic disorder or anxiety 
reaction as a result of his military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The following discussion pertains only to the claim for 
service connection for a psychiatric disorder other than 
PTSD.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was provided notice of the VCAA in the November 
2001 supplemental statement of the case.

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in May 2001, 
the RO sent a letter to the veteran explaining the VCAA and 
asking him to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also specifically told him what evidence 
was needed to substantiate a claim for service connection.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in May 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.

Furthermore, the veteran himself has plainly stated that he 
has nothing further to submit.  In response to the initial 
VCAA letter, he referenced treatment for psychiatric symptoms 
he had received from a private physician.  That was the only 
treatment reported, in direct response to the RO's inquiry, 
and those records were obtained.  In October 2002, the 
veteran submitted a statement that he had no more medical 
evidence to submit, but he wanted VA to consider a personal 
statement, which has been associated with the claims file.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  In 
response to the VCAA development letter, he referenced 
private treatment by Dr. Tchad Griffin and St. Mary's 
Hospital, which records have been obtained.  He also 
referenced ongoing VA outpatient treatment, which records 
have been obtained.  

The veteran has not reported receiving any treatment for the 
claimed condition between his separation from service and the 
treatment beginning in the 1990s by Dr. Griffin.  The duty to 
obtain records only applies to records that are "relevant" 
to the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A(b)(1)); see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  The veteran has 
been asked where he has been treated for the claimed 
condition, and he has reported no treatment before the 1990s.  
In other words, there is no basis for speculating that 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).


The veteran was not provided VA examination in connection 
with the service connection claim for panic disorder.  
However, examination is not needed because there is no 
competent evidence that the claimed condition may be 
associated with his military service.  As discussed in more 
detail below, the veteran has never stated that a medical 
professional has indicated a possible relationship between 
the current panic and/or anxiety disorder and his military 
service.  The veteran has never reported continuity of 
symptomatology since service.  He has merely filed claims 
with no supporting allegations or specific details.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B. Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
a psychosis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307 and 3.309.  Panic and anxiety disorders are not 
psychotic conditions, see 38 C.F.R. § 4.130, so the 
provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.


Incurrence of a psychiatric disorder in service is not 
factually shown.  The veteran's service medical records show 
no complaints of psychiatric symptomatology, nor diagnosis of 
any psychiatric disorder.  Upon discharge from service, all 
pertinent evaluations were normal.  In fact, the veteran does 
not now claim that he experienced any psychiatric symptoms 
during service.

The veteran now has a probable panic disorder according to 
Dr. Griffin, as well as chronic anxiety according to his VA 
treatment records.  He has never stated that he has had 
continuity of symptomatology since service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  In fact, the veteran stated to his VA 
physicians in 2001 that he had experienced chronic anxiety 
for three years, which puts the earliest symptoms in 1998.  
The first diagnosis of these conditions was in 2001.  There 
is no evidence that a possible nexus, or relationship, exists 
between the current conditions and the veteran's military 
service.  Therefore, to reiterate, examination is not needed.  
The veteran has never stated a medical professional has 
concluded he has a panic or anxiety disorder as the result of 
his military service.   

The Board notes this case is distinguishable from the factual 
situation in Charles v. Principi, 16 Vet. App. 370 (2002), 
where the United States Court of Appeals for Veterans Claims 
held that the claimant was entitled to a VA examination on 
the claim for service connection for tinnitus.  In the 
Charles case, there was a medical diagnosis of tinnitus and 
the veteran's testimony as to continuity of symptomatology 
since service.  Both items are lacking in this case, as 
discussed above.

For these reasons, the Board concludes that the evidence 
against the claims is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
claimed panic disorder was not caused by an in-service 
disease or injury.  There is no benefit of the doubt that 
could be resolved in the veteran's favor.  


ORDER

Entitlement to service connection for a panic disorder 
(claimed as stress, nervousness, and anxiety) is denied.


REMAND

The Board concludes the veteran's claim for service 
connection for PTSD must be remanded for further development 
in accordance with the VCAA.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

First, the veteran provided letters in December 2001 and 
October 2002 detailing his alleged stressors.  In summary, he 
claims that he served as a rifleman, assistant squad leader, 
and squad leader, being promoted to buck sergeant and that he 
was exposed to approximately four months of combat (from 
March to July 1945) while serving with Troop D, 698th 1st 
Infantry Rifle Company, 42nd Cavalry.  

The claimant's DD Form 214 shows that his military 
occupational specialty (mos) was supply clerk (835); that his 
last assignment was to the 698th 1st Rifle Company, 42nd 
Cavalry, and he participated in the Normandy, Northern France 
and Central Europe campaigns/  A Certificate of Honorable 
Discharge shows that the claimant was a sergeant with the 
698th Rifle Company, 42nd Cavalry, at the time of service 
discharge.  The veteran's actual personnel records are not 
available, but these documents do generally confirm the 
veteran's reported service.

With respect to the existence of a stressor, the United 
States Court of Appeals for Veterans Claims has held that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Where a claimant asserts that he was 
exposed to enemy attacks during the period he was stationed 
with a particular unit, independent descriptions of rocket or 
mortar attacks when he was stationed with that unit or in 
that location would, when viewed in the light most favorable 
to him, objectively corroborate his claim of having 
experienced such attacks.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In other words, even if unit records do not 
specifically state that the claimant was present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present when such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.  
Therefore, based on the specificity of the veteran's 
statements, the Board concludes that efforts should be made 
to verify his stressors.

Second, the veteran was not provided VA examination to 
determine whether he, in fact, has PTSD.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the veteran's complaints are at 
least consistent with PTSD symptomatology described in DSM-
IV, and a diagnosis of acute stress disorder was rendered in 
2001.  If the RO obtains any records possibly corroborating 
the alleged stressors, he should be provided an examination.

1.  The RO should ask the United States 
Armed Forces Unit for Research of Unit 
Records (USASCRUR) to provide copies of 
unit histories, operations reports, 
combat activities, and casualty reports 
of Troop D, 698th 1st Rifle Company, 42nd 
Cavalry, from March 1, 1945, through the 
end of hostilities in Europe in May 1945, 
inclusive.  The USASCRUR should be 
provided a copy of the claimant's DD Form 
214, as well as a copy of the Certificate 
of Honorable Discharge showing that the 
claimant was a sergeant with the 698th 
Rifle Company, 42nd Cavalry, at the time 
of service discharge, and should be 
advised that the claimant's service 
personnel records, including his DA-20 
and 201 file, are not available.

2.  If the information from the USASCRUR 
establish that Troop D, 698th 1st Rifle 
Company, 42nd Cavalry, engaged in combat 
with the enemy during the cited period, 
the claimant should be afforded a VA PTSD 
examination.  The VA PTSD examiner should 
be provided the claims file, as well as a 
copy of the claimant's DD Form 214, 
copies of all letters from the claimant 
relating stressful incidents in combat 
and while under enemy fire, and copies of 
all documentation received from USASCRUR.

The VA PTSD examiner should determine 
whether the veteran meets the criteria 
for diagnosis of PTSD, and, if so, 
whether any verified stressor supports 
that diagnosis.  

3.  Upon completion of the foregoing 
actions, the claims file should be 
reviewed by the RO to ensure that all 
requested actions have been fully 
completed; that the requested VA PTSD 
examination has been completed in 
compliance with the specifications of 
this Remand order; and that any requested 
medical opinions have been provided.



4.  The RO should then readjudicate the 
claim for service connection for PTSD, in 
light of the additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, the claimant 
should be provided a Supplemental 
Statement of the Case.  That Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


